Citation Nr: 1536618	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to October 1985 and on active duty from November 1986 to November 1990.
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2015, the Board remanded the appeal for further development.  It now returns to the Board for appellate review. 

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary to allow for compliance with the Board's orders in the March 2015 remand.  In March 2015, the Board ordered that a VA examination be performed and an opinion obtained as to the etiology of the Veteran's right shoulder disability.  The opinion was to specifically address the question of aggravation of a preexisting disability.  The opinion received in April 2015 was not responsive to all of the questions posed.  The examiner stated that the Veteran's claims file confirmed that the right shoulder disability preexisted service and mentioned that service treatment records reflect treatment for the right shoulder.  However, on the question of aggravation or change in severity, the examiner only noted that the Veteran's separation examination did not report right shoulder findings and that the disability was likely asymptomatic.  While this is evidence that the disability was not aggravated, it does not respond to the question of clear and unmistakable evidence of no aggravation. Moreover, the examiner provided no rationale for the opinion that the right shoulder disability did not begin in and was not caused by service.  For these reasons, the Board finds that the April 2015 examiner's opinion is inadequate and not complaint with the Board's prior remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request another opinion as to the etiology of the Veteran's right shoulder disability from the April 2015 examiner or from an equally qualified examiner if the prior is unavailable. The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail. Upon review of the record and examination of the Veteran, the examiner should opine as to the following:

Does the evidence clearly and unmistakably establish that the Veteran's right shoulder disability preexisted service? If so, was it clearly and unmistakably not aggravated by service?  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service. See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease. Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened. Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's right shoulder disability preexisted service or finds that the Veteran's right shoulder disability was not clearly and unmistakably not aggravated by service, he or she should also provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had he not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
A complete rationale for any opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C .F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


